DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on  07/31/2018.  As directed by the amendment claims  1, 2, 13 and 14 are amended. Claims 1-24  are currently pending.
Response to Arguments
Applicant's arguments filed on 07/31/2018 with respect to 35 U.S.C. §103 rejection of claim(s) has/have been fully considered. which is persuasive however the 
Applicant has amended claim-1 to recite: sensors configured to acquire at least electroencephalogram (EEG) data in place of “physiological data associated with sleep”  which was a more broader terminology, and argued the reference (US 2006/0235315 A1) by Akselrod et al. does not teach or suggest, use of EEG data for identifying signatures of sleep. Other independent claim-13 is also amended with similar limitations.
Examiner considers that argument is moot, since the previous rejection was based on more generic term physiological data and Akselrod uses ECG data which is a 
However a new ground of rejection is given using the prior arts listed on the IDS filed on 04/12/2019.  
Drawings
The drawings are objected to because the spectral waveforms presented on Figures: 5-15 are not acceptable, they are dim black and white and cannot be reproducible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 24  are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2012/0029378 A1) by Low in view of the publication “Large-scale spontaneous fluctuations and correlations in brain electrical activity observed with magnetoencephalography” by Liu et al.
Regarding claims 1 and 13 Low discloses a system and a method for identifying sleep states of a subject (Abstract: a device and method of using electroencephalography data for a subject from a period of sleep can be used to determine sleep states), 
the system comprising: a plurality of sensors configured to acquire at least electroencephalogram ("EEG") data from a subject (¶:[0227] recites, electrodes connected to the device which are worn by a user for collecting EEG data); and
a processor configured to: i) assemble the physiological EEG data received from the plurality of sensors over a sleep period into time-series datasets the device includes computer processing system that processes the EEG data to determine sleep state of the user, as recited in (¶:[0227]), the EEG signals are used in time series increments called epochs for analyzing sleep, sleep may be segmented into one or more epochs to use for analysis (¶:[0048-0049]);
ii) select a temporal window in which signals associated with the time series datasets are substantially stationary (¶:[0188] recites, low amplitude but
highly variable frequency data can be extracted and analyzed (e.g., discovering temporal patterns in data), each frequency band from the signal has substantially the same weight in a one second sliding window epoch, as recited in (¶:[0210-0211]);
vi) analyze the spectrogram to identify signatures indicative sleep states of
the subject (¶:[0187] recites, visualization of classified sleep states of a human subject based on analyzed EEG spectrogram, and ¶:[0212] analysis of the characteristics of the patterns the W or wakefulness state has been found by analysis to be characterized by a band in the alpha band);
Low does not specifically disclose: iii) compute a time bandwidth product based on a selected spectral resolution and the selected temporal window; 
iv) determine a number of tapers using the computed time bandwidth product, and v) compute a spectrogram using the time-series datasets and the
determined number of tapers.
However, Liu in an analogous art, teaches a plurality of sensors configured to acquire from a subject physiological data associated with sleep (e.g. the MEG sensors, (Pg.3); spontaneous magnetoencephalography (MEG) rhythms recorded from human subjects during wakeful rest (with eyes open and eyes closed) and light sleep -[brain activity), (Abstract); wherein Liu teaches, iii) compute a time bandwidth product based on a selected spectral resolution and the selected temporal window specifically calculated a moving estimate of the power spectrum using a short sliding 
Liu further teaches determine a number of tapers using the computed time bandwidth product time-bandwidth product TW=3, in (Pg.103: Time and frequency analysis heading);  and v) compute a spectrogram using the time-series datasets and the determined number of tapers compute a spectrogram representing the power of the MEG signal as a function of both time and frequency. Specifically calculate a moving estimate of the power spectrum using a short sliding time window (window length T=4 s, step size .T=0.5 s) and five orthogonal tapers (time-bandwidth product TW=3, also recited in (Pg.3).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Low to compute a time bandwidth product based on a selected spectral resolution and the selected temporal window and using spectrogram time-series data set to determine a number of tapers, as taught by Liu, because the modification would analyze human data in various distinct rest conditions in order to identify the possible neural correlates of coherent spontaneous bold signals (Liu, Pg.1). 
Regarding claims 2 and 14 Low in view of Liu discloses the limitations of claims 1 and 13 respectively, Low further discloses wherein the plurality of
sensors is further configured to acquire physiological data from the subject corresponding to at least one of a brain activity (¶:[0202-0203] recites, embodiment operates to analyze brain wave activities), a muscle activity (¶:[0050] recites, different artifact obtained during acquisition of an EEG includes muscle , a respiration activity, a cardiac activity, an eye movement (¶:[0109] EEG data received during rapid eye movement), a galvanic skin response, a movement (¶:[0116] EEG epochs in parallel with different behaviors such as head and body movements), a blood oxygenation, or combinations thereof.
Regarding claims 3 and 15 Low in view of Liu discloses the limitations of claims 1 and 13 respectively, Low further discloses wherein the sleep period includes one of a full night time scale (¶:[0079-0080] recites, EEG data for whole night is collected), an ultradian time scale (¶:[0125] recites, circadian schedule of sleep stages are captured), note: circadian is synonyms to ultradian, or a micro-event time scale.
Regarding claims 4 and 16 Low in view of Liu discloses the limitations of claims 1 and 13 respectively, Low further discloses wherein selecting the temporal window is based on at least one of a time scale of the sleep period a subject characteristic (¶:[0188] temporal pattern is based on a time scale of sleeping period),  a subject condition (¶:[0094-0096] determining a pathological condition of a subject from sleep states exhibited by a subject), or a diagnostic application, or a combination thereof.
Regarding claims 5 and 17 Low in view of Liu discloses the limitations of claims 1 and 13 respectively, Low further discloses wherein the processor is further configured to analyze the spectrogram to identify non-stationary dynamics within one or more frequency bands, including an alpha band, a beta band, a sigma band, a theta band (¶:[0212-0213] recites, sleep characteristics are analyzed in alpha, beta and theta band frequencies), a delta band, a slow wave band, and a gamma  band
Regarding claims 6 and 18 Low in view of Liu discloses the limitations of claims 1 and 13 respectively, Low further discloses wherein the processor is further configured to detect at least one of a spindle oscillation (¶:[0213] spindle frequencies in the range of 12 to 15 Hz), a K-complex, an arousal, a burst, or a transient oscillation (¶:[0130] recites, processing of EEG transient oscillation and K-complex).
Regarding claims 7 and 19 Low in view of Liu discloses the limitations of claims 1 and 13 respectively, Low further discloses wherein the processor is further configured to generate a multinomial model using information obtained from the spectrogram computed at step (v) (¶:[0160] recites, analysis for microarrays, neural networks and multinomial log-linear models).
Regarding claims 8 and 20 Low in view of Liu discloses the limitations of claims 1 and 13 respectively, Low further discloses wherein the processor is further configured to track the identified signatures in time using the spectrogram (¶:[0216-0219] explains, normalization produces a doubly normalized spectrogram which produces a new frequency space, in which the bands become even more apparent, doubly normalized spectrogram values can be used to form filters that maximally separate the values within the space).
Regarding claim-9 Low in view of Liu discloses the limitations of claim-1, Low further discloses wherein the processor is further configured to generate, using the identified signatures, a report indicative of sleep states of the subject (¶:[0186] recites, an electronic or paper-based report based on sleep state data can be presented. Such reports can include customized sleep state information, sleep state 
Regarding claims 10 and 21 Low in view of Liu discloses the limitations   of claims 1 and 13 respectively, Low further discloses wherein the processor is further configured to identify a condition of the subject using the identified signatures pathological condition can be detected in a subject based on the sleep states and analyzed to determine whether the sleep states represent normal sleep or abnormal sleep, as explained in (¶:[0101], [0107]).
Regarding claims 11 and 22 Low in view of Liu discloses the limitations   of claims 1 and 13 respectively, Low further discloses wherein the processor is further configured to determine an effectiveness of a pharmacological agent using the identified signatures (¶:[0131] recites, pharmacological agents such as melatonin to induce sleep is identified).
Regarding claims 12 and 23 Low in view of Liu discloses the limitations   of claims 1 and 13 respectively, Low further discloses wherein the processor is further configured to determine a sleep fragmentation using the spectrogram (¶:[0045] graph of spectral fragmentation for the frequencies are used for analyzing sleep state).
Regarding claim-24 Low in view of Liu discloses the limitations of claim-13, Low further discloses wherein the method further comprises computing a wakefulness (¶:[0208] recites, additional information from brainwave data is analyzed to detect wakefulness);  
Low or Liu does not specifically teach probability using information obtained from the spectrogram. However, it would have been obvious at to one of ordinary skill in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
( discloses a macro sleep architecture (MSA) assembly is responsive to the bi-spectrum time series assembly and is arranged to produce classification signals indicating classification of segments of the EEG signals into macro-sleep states of the subject.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792